Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is in response to applicant’s amendment filed on 11/09/2020 to Application #16/109,602 filed on 08/22/2018 in which claims 1-20 are pending, Claims 10-20 are withdrawn from consideration due to restriction election.

Status of Claims
Claims 1-20 are pending, of which Claims 1, 8, 9 are rejected under 35 U.S.C. 103, Claims 10-20 are withdrawn from consideration due to restriction election, Claim(s) 2-7 is/are objected to as being allowable as a whole under prior art if rewritten in independent form including all of the limitations of their base claim and any intervening claims as well as addressing any additional issues described below.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the first device sends”, “the first device can send”, and “the first device addresses” in claim(s) 3, 4, 5, 6, 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Note to Applicant:  If Applicant does not want to invoke 112(f) on these claims, then the examiner encourages the applicant to please schedule an interview with the examiner to get assistance on how to amend these claims to overcome the Claim Interpretation under 112(f).  It is possible to do so with very simple amendments.  The examiner is happy to assist.

Prior Art Rejections - 35 USC § 102 and/or 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. US Patent Application Publication No. 2002/0083317 in view of Welmer US Patent No. 5,499,018.

Regarding Claim 1, Ohta et al. discloses:
A control apparatus, comprising: a first communication interface for communicating with a first device over a local area network; a second communication interface for communicating with a second device over a wide area network [(Ohta et al. Fig 8 Items 160, 161, 162; Fig 9A Items 160, 161, 162, 165, 166, 167) where Ohta et al. teaches a security gateway with a first communications interface for communicating with a first device over a LAN interface, and a second communications interface for communicating with a second device over a WAN interface]; and
a processor configured to: perform an authentication operation to authenticate the first device after connection of the first device to the first communication interface via the local area network [(Ohta et al. Par 89 Lines 1-3, 6-11, 15-18; Fig 8 Items 160, 161, 162; Fig 9A Items 160, 161, 162, 165, 166, 167) where Ohta et al. teaches a processing apparatus that securely interconnects a LAN to a WAN, with authentication performed to authenticate the first device after it connects to the LAN communications interface],
receive a first data transmission, through the first communication interface, control the second communication interface to permit the first data transmission to be transmitted to the second device over the wide area network when the first device has been authenticated by the authentication operation, control the second communication interface to prevent the first data transmission from being transmitted to the second device over the wide area network when the first device has not been authenticated in the authentication operation [(Ohta et al. Par 89 Lines 1-3, 6-11, 15-18; Par 90 Lines 10-16; Par 92 Lines 1-5; Fig 8 Items 160, 161, 162; Fig 9A Items 160, 161, 162, 165, 166, 167) where Ohta et al. teaches that a first data transmission through the first communication LAN interface has to be authenticated before it is passed on through the second communication WAN interface to a second device], and

Ohta et al. does not appear to explicitly disclose:
addressed to the second device from the first device

However, Welmer discloses:
addressed to the second device from the first device [(Welmer Column 1 Lines 63-66) where Welmer teaches a first device generating a message addressed to a second device].

Ohta et al. and Welmer are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area,”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohta et al. and the teachings of Welmer by providing a first device generating a message addressed to a second device as taught by Welmer in the teaching described by Ohta et al.
The motivation for doing so would be to increase the usability and flexibility of Ohta et al. by providing a first device generating a message addressed to a second device as taught by Welmer in the teaching described by Ohta et al. so as to provide a simple way of generating both a message and an address of a second device related to a first device.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. US Patent Application Publication No. 2002/0083317 in view of Welmer US Patent No. 5,499,018 and further in view of Grebovich et al. US Patent Application Publication No. 2010/0161969.

Regarding Claim 8, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Ohta et al. and Welmer discloses:
The control apparatus according to claim 1,

The combination of Ohta et al. and Welmer does not appear to explicitly disclose:
wherein the authentication operation includes transmission of a certificate request to the first device.

However, Grebovich et al. discloses:
wherein the authentication operation includes transmission of a certificate request to the first device [(Grebovich et al. Par 59 Lines 10-13) where Grebovich et al. teaches that a certificate request is transmitted to a device under authentication as part of the authentication process].

Ohta et al., Welmer, and Grebovich et al. are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area,”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohta et al. and Welmer and the teachings of Grebovich et al. by providing a certificate request that is transmitted to a device under authentication as part of the authentication process as taught by Grebovich et al. in the teaching described by Ohta et al. and Welmer.
The motivation for doing so would be to increase the usability and flexibility of Ohta et al. and Welmer by providing a certificate request that is transmitted to a device under authentication as part of the authentication process as taught by Grebovich et al. in the teaching described by Ohta et al. and Welmer so as to provide additional security requirements to pass an authentication process.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. US Patent Application Publication No. 2002/0083317 in view of Welmer US Patent No. 5,499,018 and further in view of Challener US Patent Application Publication No. 2003/0133575.

Regarding Claim 9, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Ohta et al. and Welmer discloses:
The control apparatus according to claim 1,

The combination of Ohta et al. and Welmer does not appear to explicitly disclose:
a trusted platform module configured to generate an encryption key

However, Challener discloses:
a trusted platform module configured to generate an encryption key [(Challener Par 2 Line 6) where Challener teaches that the Trusted Platform Module or TPM generates encryption keys].

Ohta et al., Welmer, and Challener are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area,”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohta et al. and Welmer and the teachings of Challener by providing a trusted platform module configured to generate an encryption key as taught by Challener in the teaching described by Ohta et al. and Welmer.
The motivation for doing so would be to increase the usability and flexibility of Ohta et al. and Welmer by providing a trusted platform module configured to generate an encryption key as taught by Challener in the teaching described by Ohta et al. and Welmer so as to provide a robust procedure for generating encryption keys.

Allowable Subject Matter
Claim(s) 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable as a whole under prior art if rewritten in independent form including all of the limitations of their base claim and any intervening claims as well as addressing any additional issues described above.

The following is a statement of reasons for the indication of allowable subject matter.  The examiner has found that the prior art of record does not teach, suggest, or render obvious:
The control apparatus according to claim 1, wherein the first communication interface is configured to communicate with a plurality of devices over the local area network, and if a second data transmission from the first device is addressed to a third device in the plurality of devices, the processor is configured to permit the second data transmission to be transmitted to the third device.  The control apparatus according to claim 1, further comprising: a storage section configured to store a destination address to which the first device sends a data transmission during a predetermined period of time after the connection of the first device, wherein the processor is configured to receive a third data transmission from the first device after the predetermined period of time, and if a destination address of the third data transmission matches the destination address stored in the storage section, transmit the third data transmission to the destination address of the third data transmission through the second communication interface even if the first device has not been successfully authenticated in the authentication operation.  The control apparatus according to claim 3, wherein the storage section is further configured to store a destination port number to which the first device sends the data transmission during the predetermined period of time, and the processor is configured determine whether a destination port number of the third data transmission matches the destination port number stored in the storage section.  The control apparatus according to claim 3, wherein the storage section stores policy information including a list of permitted destination addresses for the first device, the permitted destination addresses being those destination addresses to which the first device can send data transmissions even if the first device has not been successfully authenticated in the authentication operation.  The control apparatus according to claim 3, wherein the processor is further configured to cut-off all data transmissions from the first device after the first device addresses any data transmission to an address that does not match the destination address stored in the storage section.  The control apparatus according to claim 1, further comprising: a storage section configured to store policy information including a list of permitted destination addresses for the first device, the permitted destination addresses being those destination addresses to which the first device can send data transmissions even if the first device has not been successfully authenticated

As recited in dependent Claim(s) 2-7 when also incorporating all of the limitations of their base claim and any intervening claims as well as addressing any additional issues described above.

Response to Arguments
Applicant’s arguments filed 11/09/2020 have been fully considered but are not fully persuasive.

The Objections to the Claims have been removed by the examiner due to applicant’s amendments to the claims.

On Pages 10-11 of the Applicant’s Response, applicants argue that there is no teaching, suggestion, or motivation to combine Ohta et al. and Welmer as concerns the rejection of Claim 1.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohta et al. and the teachings of Welmer by providing a first device generating a message addressed to a second device as taught by Welmer in the teaching described by Ohta et al.  The motivation for doing so would be to increase the usability and flexibility of Ohta et al. by providing a first device generating a message addressed to a second device as taught by Welmer in the teaching described by Ohta et al. so as to provide a simple way of generating both a message and an address of a second device related to a first device.  In this case, providing the flexibility of utilizing a simple way of generating both a message and an address of a second device related to a first device is clearly both commonly accepted procedure and knowledge which was within the level of ordinary skill in the art before the effective filing date of the claimed invention.

On Pages 10-11 of the Applicant’s Response, applicants argue that Welmer is nonanalogous art with regard to Ohta et al., as concerns the rejection of Claim 1.
In response to applicant's argument that Welmer is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Welmer is clearly reasonably pertinent to the particular problem with which the applicant was concerned, that is controlling and securing communications between multiple IoT (Internet of Things) devices, both Ohta et al. and Welmer are both concerned with controlling the communication of message packets between devices, making them analogous to each other, and to applicant’s invention.

On Page 12 of the Applicant’s Response, applicants argue that since applicant asserts that Claim 1 is allowable, then Claims 8 and 9, as dependent Claims to Claim 1, are allowable as well.
The examiner respectfully disagrees, because since 35 U.S.C. 103 rejections are maintained on Independent Claim 1, they are also maintained on dependent Claims 8, 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sekihata et al. - US Patent No. 5,506,834: Sekihata et al. teaches communication tools for communicating between networks.
Cain et al. - US Patent Application Publication No. 2006/0005032: Cain et al. teaches procedures for trust based authorization and communication over a network.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498